DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s claim amendments to overcome their objections have been considered and are persuasive. The objections are withdrawn.
Allowable Subject Matter

Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: importing a boundary representation (B-rep) of a CAD model as a new model; selecting an existing CAD model within the CAD software as an old model; computing one or more rigid motion transformations to align topology of the old model with topology of the new model by: identifying bodies within each model; computing a signature for each body as a vector of five numbers including a volume of the body, a diagonal length of an axis-aligned bounding box of the body, a number of vertices of the body, a number of edges of the body, and a number of faces of the body, such that similar bodies will have similar signatures; comparing between pairs of bodies taken one body from the old model and one body from the new model, and if signatures are similar based on: their volumes are within a factor of ten of each other, their bounding box diagonals are within a factor of two of each other, a higher count of vertices of one signature is at most one hundred plus twice the count of vertices of the other signature, a higher count of edges of one signature is at most one hundred plus twice the count of edges of the other signature, and a higher count of faces of one signature is at most one hundred plus twice the count of faces of the other signature, considering that pair a candidate pair; calculating a similarity score between two bodies as a combination of ratios of the volumes of each body, volumes of bounding boxes of each body, entity counts of each body, and a prior-to-translation ratio of overlap volume of bounding boxes to a volume of a smaller bounding box between the bounding boxes of each body; sorting the candidate pairs based on their similarity scores; iterating through each candidate pair in decreasing order of similarity score and in which neither body is part of a candidate match, and identifying if a translation vector aligns the bodies of the pair by: representing each body as a point cloud of all vertices and centroids of edges and faces of the body; and finding a three-dimensional translation vector that aligns as many points as possible up to a configured tolerance by: within a randomly rotated coordinate system, for each of three axes projecting the two point clouds onto that axis and solving a resulting one-dimensional alignment problem by: if either point cloud contains less than 100 points: putting all pairwise differences into a vector, sorting the vector, and identifying the value that appears most frequently as the best alignment; if both point clouds contain 100 points or more: sampling points from each cloud, computing pairwise differences of the sampled points, identifying differences that appear at least a certain number of times, and testing on the full point clouds; and identifying the three-dimensional translation vector as matching the pair when more than half of the points of the point clouds align; if the translation vector is found, recording those pairs as a candidate match with the translation vector; iterating a second time through each candidate pair in which neither body is part of a candidate match, and recording each candidate pair reached with both bodies not part of a candidate match as a candidate match with a zero translation vector; and for each candidate match, transforming the body from the old model by the translation vector to align with the body from the new model; matching overlapping topology of the old and the new models by finding underlying geometric curves and surfaces that are coincident between the old and the new models by: matching vertices, edges, and faces of each pair of bodies in each candidate match by: first identifying exact matches by: using a three-dimensional grid-based near neighbor structure to identify pairs of edges and pairs of faces that have matching centroids; and comparing topology within each pair of vertices, identified pair of edges, and identified pair of faces, and identifying the pair as a match when topology from the body of the new model coincides with topology from the body of the old model up to a configured tolerance; then identifying matches based on overlap by: for each pair of edges, one from the body of the new model and one from the body of the old model, with neither edge previously identified as a match, having identical curves: computing an overlap length between the edge of the body of the old model and the edge of the body of the new model, and if the overlap length is 80% or greater than a smaller length of the pair of edges, identifying the edges of the pair as matched; for each edge of the body of the old model which is a line, circle, or ellipse, and not identified as matched: computing a representation vector representation which is six-dimensional for lines, seven-dimensional for circles, and eleven-dimensional for ellipses, and storing the representation vector in a dimensionally-equivalent (six-dimensional for lines, seven-dimensional for circles, and eleven-dimensional for ellipses) grid-based nearest neighbor structure; for each edge of the body of the new model which is a line, circle, or ellipse, and not identified as matched: looking up identical edges, within a configured tolerance, in the grid-based nearest neighbor structure for that edge type, repeating the look up additional times to account for ambiguity of direction or normalization; for each identical edge found, if a bounding box of the edge of the body of the old model overlaps with a bounding box of the edge of the body of the new model: computing an overlap length between the edge of the body of the old model and the edge of the body of the new model, and if the overlap length is 80% or greater than a smaller length of the edges, identifying the edges as matched; for each edge of the body of the new model not otherwise checked, comparing a bounding box of the edge with of a bounding box of each edge of the body of the new model which is not identified as matched, and if there is overlap between the compared bounding boxes: computing an overlap length between the edge of the body of the old model and the edge of the body of the new model, and if the overlap length is 80% or greater than a smaller length of the edges, identifying the edges as matched; for each pair of faces, one from the body of the new model and one from the body of the old model, with neither face previously identified as a match, having identical surface topology: computing an overlap area between the face of the body of the old model and the face of the body of the new model, and if the overlap amount is 80% or greater than an area of the smaller of the pair of faces, identifying the faces of the pair as matched; for each face of the body of the old model which is planar, cylindrical, conical, spherical, or toroidal, and not identified as matched: computing a representation vector representation which is four-dimensional for planes, seven-dimensional for cylinders, seven-dimensional for cones, four-dimensional for spheres, and eight-dimensional for toroids, and storing the representation vector in a dimensionally-equivalent grid-based nearest neighbor structure for the specific face type; for each face of the body of the new model which is planar, cylindrical, conical, spherical, or toroidal, and not identified as matched: looking up identical faces, within a configured tolerance, in the grid-based nearest neighbor structure for that face type; for each identical face found, if a bounding box of the face of the body of the old model overlaps with a bounding box of the face of the body of the new model: computing an overlap area between the face of the body of the old model and the face of the body of the new model, and if the overlap area is 80% or greater than a smaller area of the faces, identifying the faces as matched; and then identifying matches based on adjacency by; assigning an arbitrary unique positive integer as a match index to each pair of matching vertices, matching edges, and matching faces; computing an adjacency signature as an adjacency signature array for each unmatched vertex, edge, and face of the body of the old model by: for each unmatched vertex, traversing adjacent edges and faces, and: for each edge or face which has a match index, recording that match index into the adjacency signature array; for each edge or face without a match index, recording a negative unmatched indicator into the adjacency signature array; if there is no face between two edges, recording a negative no-face indicator into the adjacency signature array; and rotating the adjacency signature array to retain the same traversal order but begin with the value that produces the greatest array when compared in lexicographical order; for each unmatched edge, traversing adjacent vertices and adjacent faces around the edge, and: for each vertex or face which has a match index, recording that match index into the adjacency signature array; for each vertex or face without a match index, recording a negative unmatched indicator into the adjacency signature array; if there is no face between two vertices, recording a negative no-face indicator into the adjacency signature array; rotating the adjacency signature array to retain the same traversal order but begin with the value that produces the greatest array when compared in lexicographical order; for each unmatched face: identifying all loops of the face; traversing all identified loops; during each loop traversal: computing a loop traversal array by: for each vertex or edge which has a match index, recording that match index into the loop traversal array; and for each vertex or edge without a match index, recording a negative unmatched indicator into the loop traversal array; rotating each loop traversal array to retain the same traversal order but begin with the value that produces the greatest array when compared in lexicographical order; sorting the loop traversal arrays in lexicographical order; and forming the adjacency signature array by concatenating the sorted loop traversal arrays with a negative loop separator indicator spliced between different loop traversal arrays; storing the adjacency signatures into a hash table; computing a new adjacency signature for each unmatched vertex, edge, and face of the body of the new model; ordering the new adjacency signatures into a queue based on ratio of matched to unmatched entities within each new adjacency signature; taking a top new adjacency signature from the queue and identifying any matching adjacency signature from the hash table; for matches from the hash table, identifying the vertex, edge, or face used to compute the adjacency signature as matching the vertex, edge, or face used to compute the new adjacency signature, and updating adjacency signatures of all adjacent and unmatched edges, faces, and vertices in both the old and new models; repeating until the queue is empty or no further matches are found between new adjacency signatures and the adjacency signatures in the hash table; and resolving references configured for the old model to apply features and constraints within the new model based on matched topology between the old and the new models.
Regarding independent claim 2, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: importing a boundary representation (B-rep) of a CAD model as a new model; selecting an existing CAD model within the CAD software as an old model; computing one or more rigid motion transformations to align topology of the old model with topology of the new model; matching overlapping topology of the old and the new models by finding underlying geometric curves and surfaces that are coincident between the old and the new models; and resolving references configured for the old model to apply features and constraints within the new model based on matched topology between the old and the new models.
The references listed in the previous Notice of References Cited do not anticipate or render obvious the recited limitations, either alone or in combination within the context of the whole claim for independent claims 1 and 2.
Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims, if any, are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.